             Case 2:17-cv-00716-RAJ Document 124 Filed 09/30/20 Page 1 of 6




 1                                                                    The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      NORTHWEST IMMIGRANT RIGHTS
10    PROJECT (“NWIRP”), a nonprofit Washington              No. 2:17-cv-00716-RAJ
      public benefit corporation; and YUK MAN
11    MAGGIE CHENG, an individual,                           JOINT MOTION TO EXTEND STAY
                                                             OF PROCEEDINGS
12                              Plaintiffs,
                                                             NOTE ON MOTION CALENDAR:
13           v.                                              September 30, 2020
14    WILLIAM P. BARR,1 in his official capacity as
      Attorney General of the United States; et al.,
15
                                Defendants.
16

17    JOINT MOTION TO EXTEND STAY OF PROCEEDINGS IN ACCORDANCE WITH
18                   AMENDED SETTLEMENT AGREEMENT
             On March 28, 2019, the parties in this matter, by and through their respective counsel of
19
      record, moved this court for a stay of two months pursuant to the parties’ settlement agreement.
20
      The parties sought an initial stay of proceedings until January 17, 2020, so that the United
21
      States Department of Justice (“DOJ”) can engage in the rulemaking process which may render
22
      further litigation unnecessary. In the event that a Notice of Proposed Rulemaking was not
23
      published within 28 days of January 17, 2020, the parties agreed to meet and confer regarding
24

25
             1
               William P. Barr, the Attorney General of the United States, is automatically
26    substituted for Acting Attorney General Whitaker pursuant to Federal Rule of Civil Procedure
27    25(d).
     JOINT MOTION TO EXTEND STAY OF PROCEEDINGS IN ACCORDANCE
     WITH SETTLEMENT AGREEMENT                                                P.O. Box 868 Ben Franklin Station
                                                                                   Washington, D.C. 20044
      (No. 2:17-cv-00716-RAJ) - 1                                                      (202) 532-4737
             Case 2:17-cv-00716-RAJ Document 124 Filed 09/30/20 Page 2 of 6




 1    the status of the rulemaking process and whether to seek an additional stay of proceedings. The

 2    parties had agreed to provide the Court with an additional status report indicating whether they

 3    have reached an agreement to request a further stay of proceedings consistent with their

 4    agreement, or whether it is necessary to resume litigation. ECF No. 108.

 5           The parties met and conferred telephonically on December 30, 2019, and January 2,

 6    2020 and agreed to seek an additional stay of 45 days, up to and including March 2, 2020, in

 7    order to facilitate the conclusion of the DOJ rulemaking process. The Court extended the stay

 8    an additional 45 days, up to and including March 2, 2020. The parties met and conferred on

 9    February 20, 2020 and agreed to seek an additional stay of 30 days, up to and including April 1,

10    2020, while DOJ continues to engage in the rulemaking process. The Court extended the stay

11    an additional 30 days.

12           On March 31, 2020, the parties agreed that, in light of circumstances resulting from the

13    outbreak of Coronavirus Disease 2019 (“COVID-19”), it was appropriate to amend the

14    settlement agreement in order to extend the “Publication Period” (the period for publication of

15    a Notice of Proposed Rule Making) for an additional 60 days, until June 1, 2020. All

16    remaining provisions of the settlement agreement remained in effect and unchanged. The

17    Court extended the stay for an additional 60 days until June 1, 2020. On June 1, 2020, the

18    parties again agreed to amend the settlement agreement in order to extend the “Publication

19    Period” an additional 60 days, until July 31, 2020. All remaining provisions of the settlement

20    agreement remained in effect and unchanged. The Court extended the stay for an additional 60

21    days until July 31, 2020. On July 31, 2020, the parties met and conferred, and agreed to amend

22    the settlement agreement to extend the “Publication Period” for an additional 60 days, up to and

23    including September 29, 2020, in order for DOJ to continue to engage in the rulemaking

24    process. All remaining provisions of the settlement agreement remained in effect and

25    unchanged.

26           On September 29, 2020, the government posted the Notice of Proposed Rule Making

27    (NPRM) on the Federal Register website for public inspection. Publication of the NPRM is
     JOINT MOTION TO EXTEND STAY OF PROCEEDINGS IN ACCORDANCE
     WITH SETTLEMENT AGREEMENT                                               P.O. Box 868 Ben Franklin Station
                                                                                  Washington, D.C. 20044
      (No. 2:17-cv-00716-RAJ) - 2                                                     (202) 532-4737
             Case 2:17-cv-00716-RAJ Document 124 Filed 09/30/20 Page 3 of 6




 1    scheduled for September 30, 2020, with a comment period of 30 days. The parties have thus

 2    agreed to amend the settlement agreement in order to extend the “Publication Period” by one

 3    day, until September 30, 2020.

 4           The settlement agreement provides that, once the NPRM is published, the parties agreed

 5    to seek a stay of proceedings for the duration of the comment period plus a four-month “Rule

 6    Enacting Period” in order to facilitate conclusion of the rule making process.

 7           Consistent with the parties’ agreement, the parties seek an additional stay of 151 days,

 8    up to and including February 27, 2021, to facilitate the conclusion of the rulemaking process.

 9

10
      DATED: September 30, 2020.
11
                                                   DAVIS WRIGHT TREMAINE LLP
12                                                 Attorneys for Plaintiffs Northwest Immigrant
                                                   Rights Project and Yuk Man Maggie Cheng
13

14                                                 By: s/ Jaime Drozd Allen*
                                                      Michele Radosevich, WSBA #24282
15                                                    Jaime Drozd Allen, WSBA #35742
                                                      Robert E. Miller, WSBA #46507
16                                                    Laura-Lee Williams, WSBA #51358
                                                      920 Fifth Avenue, Suite 3300
17                                                    Seattle, WA 98104-1610
                                                      Telephone: (206) 622-3150
18                                                    Fax: (206) 757-7700
                                                      E-mail: micheleradosevich@dwt.com
19                                                              jaimeallen@dwt.com
                                                                robertmiller@dwt.com
20                                                              lauraleewilliams@dwt.com

21
                                                   NORTHWEST IMMIGRANT RIGHTS
22                                                 PROJECT
                                                   Matt Adams, WSBA #28287
23                                                 615 Second Avenue, Suite 400
                                                   Seattle, WA 98104-2244
24                                                 Phone: (206) 957-8611
                                                   Fax: (206) 587-4025
25                                                 E-mail: matt@nwirp.org
                                                             glenda@nwirp.org
26

27                                                 - and –
     JOINT MOTION TO EXTEND STAY OF PROCEEDINGS IN ACCORDANCE
     WITH SETTLEMENT AGREEMENT                                               P.O. Box 868 Ben Franklin Station
                                                                                  Washington, D.C. 20044
      (No. 2:17-cv-00716-RAJ) - 3                                                     (202) 532-4737
            Case 2:17-cv-00716-RAJ Document 124 Filed 09/30/20 Page 4 of 6




 1
                                           JEFFREY BOSSERT CLARK
 2                                         Acting Assistant Attorney General
                                           Civil Division
 3
                                           WILLIAM C. PEACHEY
 4                                         Director, District Court Section
                                           Office of Immigration Litigation
 5
                                           KATHERINE J. SHINNERS
 6                                         Senior Litigation Counsel
 7
                                           /s/ Victor M. Mercado-Santana
 8                                         VICTOR M. MERCADO-SANTANA
                                           Trial Attorney
 9                                         Civil Division, Office of Immigration
                                           Litigation
10                                         United States Department of Justice
                                           P.O. Box 868, Ben Franklin Station
11                                         Washington, DC 20044
                                           Telephone: (202) 305-7001
12                                         Facsimile: (202) 616 -8962
                                           victor.m.mercado-santana@usdoj.gov
13
                                           Counsel for Defendants
14
                                           * Signature authorized by email on September 30,
15                                         2020
16

17

18

19

20

21

22

23

24

25

26

27
     JOINT MOTION TO EXTEND STAY OF PROCEEDINGS IN ACCORDANCE
     WITH SETTLEMENT AGREEMENT                                      P.O. Box 868 Ben Franklin Station
                                                                         Washington, D.C. 20044
      (No. 2:17-cv-00716-RAJ) - 4                                            (202) 532-4737
             Case 2:17-cv-00716-RAJ Document 124 Filed 09/30/20 Page 5 of 6




 1
                                                    ORDER
 2
             IT IS SO ORDERED. Pursuant to the parties’ joint motion, this matter is stayed
 3
      pending rulemaking for an additional 151 days, or through February 27, 2021, at which time
 4
      the parties shall submit a joint status report regarding whether a further stay of proceedings is
 5
      necessary.
 6

 7
             DATED THIS ____ day of ___________, 2020.
 8

 9

10
                                                    HON. RICHARD A. JONES
11                                                  UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     JOINT MOTION TO EXTEND STAY OF PROCEEDINGS IN ACCORDANCE
     WITH SETTLEMENT AGREEMENT                                                 P.O. Box 868 Ben Franklin Station
                                                                                    Washington, D.C. 20044
      (No. 2:17-cv-00716-RAJ) - 5                                                       (202) 532-4737
             Case 2:17-cv-00716-RAJ Document 124 Filed 09/30/20 Page 6 of 6




 1                                   CERTIFICATE OF SERVICE

 2           I hereby certify that on the date below, I filed the foregoing with the Clerk of the Court

 3    using the CM/ECF system, which will send notification of such filing to all counsel of record.

 4           DATED this August 4, 2020

 5
                                                       s/ Victor M. Mercado-Santana
 6                                                     VICTOR M. MERCADO-SANTANA
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     JOINT MOTION TO EXTEND STAY OF PROCEEDINGS IN ACCORDANCE
     WITH SETTLEMENT AGREEMENT                                                P.O. Box 868 Ben Franklin Station
                                                                                   Washington, D.C. 20044
      (No. 2:17-cv-00716-RAJ) - 6                                                      (202) 532-4737
